UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4969



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID SERVIN-TERRASAS, a/k/a David Servin,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:06-cr-00004-jlk)


Submitted:   March 30, 2007                 Decided:   April 23, 2007


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark D. Kidd, OSTERHOUDT, PRILLAMAN, NATT, HELSCHER, YOST, MAXWELL
& FERGUSON, PLC, Roanoke, Virginia, for Appellant. Ronald Andrew
Bassford, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Servin-Terrasas pled guilty to possession with

intent to distribute fifty grams or more of cocaine base (Count 5)

and possession of a firearm in relation to a drug trafficking crime

(Count 6).    (J.A. 11-29).          He was sentenced to the statutory

minimum sentences of 120 months for Count 5 and sixty months

consecutively for Count 6. See 21 U.S.C. § 841(b)(1)(A) (2000); 18

U.S.C.A. § 924(c)(1)(A) (West Supp. 2006).         On appeal, counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

alleging that there are no meritorious issues for appeal but

raising the following issues: whether (1) Servin-Terrasas knowingly

and   intelligently   pled    guilty;    (2)   Servin-Terrasas’    sentence

violated the Eighth Amendment’s prohibition against cruel and

unusual   punishment;   and    (3)    the    district   court   should   have

conducted a sua sponte safety-valve inquiry at Servin-Terrasas’

sentencing hearing.      Servin-Terrasas has been notified of his

right to file a pro se supplemental brief, but has not filed a

brief.

           Servin-Terrasas’ first claim fails as we find no plain

error in how the district court conducted the guilty plea hearing.

United States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002)

(stating review standard).       Second, we find no Eighth Amendment

error in Servin-Terrasas’ sentence as he was sentenced to the

statutory minimums within his advisory sentencing range, and his


                                     - 2 -
sentence is therefore reasonable.                 United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006); United States v. Moreland, 437 F.3d

424,   433    (4th     Cir.),    cert.     denied,      126   S.   Ct.    2054   (2006).

Finally, the district court did not plainly err in failing to sua

sponte consider Servin-Terrasas for a “safety-valve” sentence under

U.S. Sentencing Guidelines Manual § 5C1.2 (2005), when Servin-

Terrasas’ related § 924(c) conviction disqualifies him for the

reduction.         See USSG § 5C1.2(a)(2).

              We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues    for      appeal.       Accordingly,      we    affirm     Servin-Terrasas’

convictions and sentence.               We deny counsel’s motion to withdraw.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.          If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel      may    move   in    this    court    for    leave     to    withdraw      from

representation.          Counsel’s motion must state that a copy thereof

was served on the client.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before     the   court     and    argument     would      not    aid   the

decisional process.

                                                                                 AFFIRMED




                                          - 3 -